Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 8/24/2022 has been entered. Applicant has amended claims 1, 6 and 9 and added claim 10. Currently claims 1-10 are pending in this application.

 Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2005/0192716 A1), hereinafter, “Ito” in view of Breau et al. (US 9,143,482 B1), hereinafter, “Breau” and further in view of Oguma et al. (US 2017/0111177 A1), hereinafter, “Oguma”.
Regarding Claim 1, Ito discloses an information processing method of one authentication server in a management system including one or more vehicles and one or more authentication servers, the method comprising: 
receiving, from one vehicle of the one or more vehicles, first transaction data which includes a first identifier that uniquely identifies each of one or more electronic control units that have been replaced out of a plurality of electronic control units connected to a network in the one vehicle, and indicates that the one or more electronic control units have been replaced among the plurality of electronic control units (See, Paragraph 0010, “The vehicle component management data update system updates component management data of a certain vehicle by using a management center when a component in an in -vehicle system in the certain vehicle is substituted or added…The obtaining unit obtains an identification code of a new component of a target for one of substitution and addition. The inquiring unit inquires whether the new component is enabled to be usable in the certain vehicle, by transmitting the obtained identification code to the management center via the communications network.” and Paragraph 0042, “At subsequent Step 320, the obtained authentication IDs are transmitted to the management center 30” and Paragraph 0046, “so that the obtained ID is then transmitted to the management center 30 at Step 350); 
verifying, by a verifying circuit of the one authentication server, validity of the first transaction data (See, Fig. 4, Numerals 530 and 560 and Paragraph 0044, “At Step 530, whether the change of the control system is permitted is determined by determining whether the change-permission flag with respect to the vehicle data of the vehicle designated at Step 520 is set” and Paragraph 0049, “At Step 560, it is determined that the new ECU is enabled to be usable in the vehicle 2 under a condition where the authentication ID of the new ECU is registered in the component database 32 and not registered in the vehicle database 34”).
Ito does not explicitly disclose transmitting a duplicate of the first transaction data to one or more of other authentication servers when the validity of the first transaction data is verified in the verifying.
Breau discloses transmitting a duplicate of a first transaction data to one or more of other authentication servers when the validity of the first transaction data is verified in the verifying (See, Abstract and Column 1, lines 47-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit, in the system of Ito, a duplicate of a first transaction data to one or more of other authentication servers when the validity of the first transaction data is verified in the verifying as taught by Breau in order to authenticate the request when the device is moved from one wireless communication network to a second wireless communication network with delay (See, Breau, Column 3, lines 4-16).  
Ito does not explicitly disclose wherein the first transaction data further includes authentication information generated from secret information.
Oguma discloses transaction data including authentication information generated from secret information (See, Paragraphs 0013 and 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the transaction data of Ito, authentication information generated from secret information such as digital signature as taught by Oguma because a successful verification of the digital signature shows that a transmission source of the transmission data and contents of the data are valid. In other words, it is shown that no spoofing and tampering have been performed. In addition, the transmitted specified data matching the specified data stored in the electronic certificate shows that a program of the general ECU has not been tempered with (See, Oguma, Paragraph 0015).
Regarding Claim 3, the rejection of claim 1 is incorporated and the combination of Ito, Breau and Oguma further discloses wherein a recording device stores pre-recorded second identifiers, each of which uniquely identifies each of the plurality of electronic control units (See, Ito, Paragraph 0032, “component database 32 that is registered with authentication IDs being authentication codes unique to the respective ECUs with respect to each of kinds of ECUs (A, B, (shown in FIG. 3A) that are shipped from a component factory; a vehicle database 34 that is registered with authentication IDs of the entire control-system constituting ECUs with respect to each of vehicles shipped from the assembling factory”), wherein the verifying circuit verifies whether the first identifier is included in a list of the second identifiers, and the validity of the first transaction data (See, Ito, Fig. 4, Numerals 530 and 560 and Paragraph 0044, “At Step 530, whether the change of the control system is permitted is determined by determining whether the change-permission flag with respect to the vehicle data of the vehicle designated at Step 520 is set” and Paragraph 0049, “At Step 560, it is determined that the new ECU is enabled to be usable in the vehicle 2 under a condition where the authentication ID of the new ECU is registered in the component database 32 and not registered in the vehicle database 34”), and wherein, upon verifying that the first identifier is included in the list of the second identifiers (See, Ito, Paragraph 0049, “At Step 560, it is determined that the new ECU is enabled to be usable in the vehicle 2 under a condition where the authentication ID of the new ECU is registered in the component database 32 and not registered in the vehicle database 34”), and upon verifying that the first transaction data is valid, recording the first transaction data in the recording device (See, Ito, Paragraph 0056, “At this Step 590, the vehicle data of the vehicle designated at Step 520 is updated based on the authentication ID of the new ECU received at Step 550”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of in view of Oguma. 
Regarding Claim 9, Ito discloses One vehicle in a management system including one or more vehicles and one or more authentication servers, the vehicle comprising: 
a communication circuit that performs communication with at least one authentication server of the one or more authentication servers (See, Fig. 1, Numeral 52 and Paragraph 0031, “the terminal 50 includes: a center communication IF (interface) 52 performing a data communication with the management center 30 using a given public communications network 70 (e.g., public phone lines, the Internet)”); 
a plurality of electronic control units (ECUs) connected to a network inside the one vehicle (See, Fig. 1, Numerals 12, 14, 16 and 18 and Paragraph 0021, “vehicle 2 includes an engine ECU (Electronic Control Unit) 12 that controls an engine, a VSC-ECU 14 that controls a bearing and braking of the vehicle 2, an ACC-ECU 16 that causes the vehicle 2 to follow a preceding vehicle, and an ECT-ECU 18 that controls shifts of an automatic transmission”); 
a detection circuit that, when one or more electronic control units of the plurality of electronic control units have been replaced, detects the replaced one or more electronic control units among the plurality of electronic control units (See, Paragraph 0010, “The vehicle component management data update system updates component management data of a certain vehicle by using a management center when a component in an in -vehicle system in the certain vehicle is substituted or added…The obtaining unit obtains an identification code of a new component of a target for one of substitution and addition. The inquiring unit inquires whether the new component is enabled to be usable in the certain vehicle, by transmitting the obtained identification code to the management center via the communications network.”); and 
a transaction data generating circuit that 
generates for transmission, in response to a detection of the replaced one or more electronic control units (See, Paragraph 0030, “That is, when, for enhancing functionality of the vehicle 2, any one of the ECUs 12 to 18 is substituted or a new ECU is added, it is confirmed that a substituted or added new ECU is not irregular component such as a stolen object, using an external vehicle component management center 30”), transaction data including a first identifier that uniquely identifies each of the replaced one or more electronic control units which the detection circuit has detected (See, Paragraph 0042, “at Step 310, the authentication IDs of the ECUs 12 to 18 are obtained by transmitting the request signal for the authentication IDs to the ECUs 12 to 18” and Paragraph 0046, “Here, an authentication ID of a new ECU that is to be substituted or added in the control system of the vehicle 2 is obtained, so that the obtained ID is then transmitted to the management center 30 at Step 350.”), and 
transmits the generated transaction data to the at least one authentication server via the communication circuit (See, Paragraph 0042, “At subsequent Step 320, the obtained authentication IDs are transmitted to the management center 30” and Paragraph 0046, “so that the obtained ID is then transmitted to the management center 30 at Step 350”).
Ito does not explicitly disclose wherein the first transaction data further includes authentication information generated from secret information.
Oguma discloses transaction data including authentication information generated from secret information (See, Paragraphs 0013 and 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the transaction data of Ito, authentication information generated from secret information such as digital signature as taught by Oguma because a successful verification of the digital signature shows that a transmission source of the transmission data and contents of the data are valid. In other words, it is shown that no spoofing and tampering have been performed. In addition, the transmitted specified data matching the specified data stored in the electronic certificate shows that a program of the general ECU has not been tempered with (See, Oguma, Paragraph 0015).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Breau and Oguma and further in view of Kejia (WO 2018/233536 A1), hereinafter, “Kejia” (Note: Examiner is using a machine translation (provided with last office action) of the Kejia reference for citation). 
Regarding Claim 2, the rejection of claim 1 is incorporated and the combination of Ito, Breau and Oguma does not explicitly disclose generating a block for a blockchain including the first transaction data; executing a consensus algorithm among the one or more of other authentication servers; and linking, when a consensus has been reached by the consensus algorithm, the block to the blockchain being recorded in a recording device.
	Consensus verification on blockchain was well known in the art at the time invention was made. Kejia discloses generating a block for a blockchain including a first transaction data; executing a consensus algorithm among one or more of other authentication servers; and linking, when a consensus has been reached by the consensus algorithm, the block to the blockchain being recorded in a recording device (See, Paragraphs 0071-0073 and 0128-0129).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate, in the system of Ito, Breau and Oguma, a block for a blockchain including a first transaction data; executing a consensus algorithm among one or more of other authentication servers; and linking, when a consensus has been reached by the consensus algorithm, the block to the blockchain being recorded in a recording device as taught by Kejia because so that “after receiving an authentication request sent by a user, authentication data associated with the identity identifier is acquired from a blockchain network, and the identity of the user is authenticated according to the authentication data.. In this way, the mapping relationship between the identity identifier and the authentication data of different users is stored in the blockchain node in the blockchain network in advance based on the decentralization and non-tampering of the blockchain network, and when the Internet service platform provides the service to the user, the identity of the user can be authenticated based on the authentication data stored in the blockchain network (See, Kejia, Paragraph 0123).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Breau and Oguma and further in view of Peirce (US 2015/0019068 A1), hereinafter, “Peirce”. 
Regarding Claim 4, the rejection of claim 3 is incorporated and the combination of Ito, Breau and Oguma further discloses wherein, when the verifying circuit verifies that the first identifier is not included in the list of the second identifiers, and verifies that the first transaction data is valid, the second communication circuit terminates the process (See, Paragraph 0051, “At Step 560, when the new ECU is determined to be not enabled to be usable in the vehicle 2, the vehicle data update process is terminated without any further process”).
Ito terminates the process when the first identifier is not included in the list of the second identifiers as a result, Ito does not provides notification to inform that the first identifier is not included in the list of the second identifiers.
However, Peirce discloses providing notification to inform that a first identifier is not included in the list of the second identifiers (See, Paragraph 0041 and 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide, in the system of Ito, notification to inform that a first identifier is not included in the list of the second identifiers as taught by Peirce so that the TSP may notify the manufacturer such that the manufacturer may investigate whether there was a breach of warranty, and the TSP may also notify the user of the vehicle through the telematics unit that an ECU has been tampered with.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Breau and Oguma and further in view of Nagla. 
Regarding Claim 5, the rejection of claim 3 is incorporated and the combination of Ito, Breau and Oguma further discloses receiving second transaction data indicating whether a user of the one vehicle continues to use the replaced one or more electronic control units; and recording the second transaction data to a 
The combination of Ito, Breau and Oguma does not explicitly disclose recording second transaction data to a blockchain.
However, generating and recoding transaction data on a blockchain is well known in the art. Nagla discloses system wherein transaction data generating circuit generates a second transaction data as blockchain transaction data (See, Paragraphs 0005 and 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate, in the system of Ito, Breau and Oguma, a second transaction data as blockchain transaction data, and wherein a recording circuit records a second transaction data as the blockchain transaction data as taught by Nagla because blockchain provides immutable data storage which is tamperproof as such “[T]the blocks for the vehicle record cannot be altered so trust is built into the structure for the records (See, Paragraph 0117).

Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435